DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 10/21/2020.  
Claims 1, 2, 4, 5, 7, 10, 11, 13-16 and 18 have been amended.  Claims 3, 8, 12 and 17 have been canceled.  
The 35 U.S.C. 112(a & b) rejections have been withdrawn due to the amendment to the claims.  

Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that Huang “fails to teach or suggest the repetition of the determination process” (Pages 7-8), the Examiner respectfully disagrees.  
	Of note, the Examiner is including an additional translation (from Google Patents) of the Huang reference in response to the Applicant’s submission that the translation was of poor quality.  However, the rejection still relies upon the original translation.  
	Specifically related to the “repetition of the determination process”, Huang teaches the L2TP message comprises two parts: the data message and the control message.  
	With special note to claim 16 (and equally applicable to claim 7), the scope of claim 16 is a “data processing system, implemented on a non-transitory computer medium”.  The “transportation vehicle fleet” is currently outside the scope of the “data processing system”, including the “determination” occurring at the “at least one transportation vehicle”.  All that is required by the “data processing system” is “sending a message” and “receives the data”, with the message including the “repetition information”.  The Examiner has considered the entirety of claim 16 and determined the steps performed at the “transportation vehicle” are outside the scope when considering the patentability of the “data processing system”.  
	
Claim Rejections - 35 USC § 103






The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-11, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy et al. (US-2013/0083679 hereinafter, Krish) in view of Huang et al. (CN1787479A hereinafter, Huang).
	Regarding claim 1, Krish teaches a method, for implementation by a transportation vehicle of a transportation vehicle fleet having a plurality of transportation vehicles, for the transmission of data from the transportation vehicle to a data processing system, the method comprising:
	the transportation vehicle receiving a message (Page 3 [0032] “Vehicle processing units receiving the probability values from roadside units…”), wherein the message includes information about data to be transmitted to the data processing system and information about a predetermined probability of the transportation vehicle transmitting that data transmission, wherein the information about a predetermined probability includes at least one data point; (Fig. 7 [706], Page 3 [0032] “roadside units broadcasting a fractional or probability value to all nearby vehicles which relates to a fraction of the vehicles that should transmit messages in a given time interval or retransmit any given message” and Pages 8-9 [0071])

	the transportation vehicle sending the data to be transmitted to the data processing system, in response to an output of the random generator matching at least one of the at least one data points of the information about a predetermined probability.  (Fig. 7 [710-445])
	Krish differs from the claimed invention by not explicitly reciting wherein the message further comprises repetition information about a repetition of the determination of whether the data to be transmitted are transmitted from the transportation vehicle to the data processing system, and wherein the method further comprises re-determining whether the data to be transmitted are to be transmitted from the transportation vehicle to the data processing system based on the repetition information, wherein determinations and re-determinations are successive determinations.  
	In an analogous art, Huang teaches a method and system for message processing (Abstract) that includes the L2TP message being divided into data message and control message, with the control message includes a congestion threshold value, which is used to control L2TP message transmission timer subsystem (Paragraph spanning Pages 2-3), setting a congestion threshold value for retransmission, judging whether the waiting time is greater than the congestion threshold value and either discarding or transmitting the message as a result of the judging.  (Page 3 [Second Paragraph after “invention content] “a. setting a congestion threshold, congestion threshold value is greater than note: see also Paragraph spanning Pages 2-3 and Page 4 [Para 2 above “Specific execution examples”])  The Examiner’s view is that multiple repetitions can occur for the same message as long as waiting time is not more than the congestion threshold and the waiting period falls within the consecutive time windows for transmission, see Krish [0041-0042].  
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Krish after modifying it to incorporate the ability to receive a repetition value of Huang since the value avoids having buffers overflow by not saving data for too long of a period.  
	Regarding claim 2, Krish in view of Huang teaches wherein the data to be transmitted to the data processing system are not transmitted to the data processing system, and this lack of transmission is in response to all outputs of the random generator failing to match at least one of the at least one data points of the information about a predetermined probability.  (Krish Fig. 7 [706, 708, 710, No, 712])
i.e. the determination occurs once per time window but the congestion time threshold spans multiple time windows, see Krish Page 4 [0041-0042], Fig. 7 and Page 8 [0070] and Huang Page 3 “processing the data message”)
	Regarding claim 5, Krish in view of Huang teaches wherein the repetition information indicates a period between successive determinations defined by the distance traveled by the transportation vehicle between successive determinations.  (Krish Page 1 [0008], Page 3 [0034] and Page 6 [0058] “threshold distance”)
	Regarding claim 6, Krish teaches receiving a second message, wherein the second message includes information about a predetermined second probability of data transmission; (Page 8 [0070] “As the number of OBUs registered with an RSU increases, the RSU may assign a random number p between 0 and 1 to each OBU that each OBU may use to decide whether to transmit certain types of messages. This number p may be reduced as the number of nearby OBUs increases”)  
	re-determining whether the data to be transmitted are transmitted from the transportation vehicle to the data processing system, using the random generator and the second information about the predetermined second probability of data transmission.  (Page 8 [0070] “Prior to the next time window, the OBU may generate another random number to make the same determination regarding whether to transmit the message (or another message) in the next transmission window.”)
	Regarding claim 7, Krish teaches a method for implementation on data processing system (Pages 8-9 [0071]) for orchestrating transmission of data from a transportation 
	the data processing system sending a message (Page 3 [0032] “Vehicle processing units receiving the probability values from roadside units…”) to a plurality of transportation vehicles of the fleet of transportation vehicles (Fig. 7 [704]), wherein the message includes information about data to be transmitted and information about a predetermined probability of data transmission; (Page 3 [0032] “roadside units broadcasting a fractional or probability value to all nearby vehicles which relates to a fraction of the vehicles that should transmit messages in a given time interval or retransmit any given message” and Pages 8-9 [0071]) and
	the data processing system receiving the data to be transmitted from at least one transportation vehicle in the fleet of transportation vehicles (Page 3 [0032] “vehicles may be selected at random to transmit new messages or retransmit received messages in a manner that manages wireless transmission volume while ensuring an appropriate level of retransmission is accomplished.”,  Page 8 [0070], Page 9 [0076] and Fig. 7 [445]), wherein the at least one transportation vehicle has determined that the data to be transmitted are to be transmitted from the transportation vehicle to the data processing system, the transportation vehicle determining to transmit the data to be transmitted using a random generator and the information about the predetermined probability of data transmission. (Page 3 [0032] “Vehicle processing units receiving the probability values from roadside units may use this information to determine whether to transmit or 
	Krish differs from the claimed invention by not explicitly reciting wherein the message further comprises repetition information about a repetition of the determination of whether the data to be transmitted are transmitted from the transportation vehicle to the data processing system. 
	In an analogous art, Huang teaches a method and system for message processing (Abstract) that includes the L2TP message being divided into data message and control message, with the control message includes a congestion threshold value, which is used to control L2TP message transmission timer subsystem (Paragraph spanning Pages 2-3), setting a congestion threshold value for retransmission, judging whether the waiting time is greater than the congestion threshold value and either discarding or transmitting the message as a result of the judging.  (Page 3 [Second Paragraph after “invention content] “a. setting a congestion threshold, congestion threshold value is greater than zero and less than or equal to the integer value of the waiting response queue length threshold of the control message, b. receiving a L2TP message, and according to the determination, if the type field is data message, executing the step c, if it is a control message, then executing step e c. obtaining the channel number of the data message, and obtain the corresponding channel according to the channel number in the control message of the waiting response queue length, d. judging whether the waiting response queue length is greater than or equal to the congestion threshold in step a, if so, discarding the data message, returning to step b, if it is not, processing the data message” note: see also Paragraph spanning Pages 2-3 and Page 4 [Para 2 above “Specific 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Krish after modifying it to incorporate the ability to receive a repetition value of Huang since the value avoids having buffers overflow by not saving data for too long of a period.  
	Regarding claim 9, Krish in view of Huang teaches receiving a second message, wherein the second message includes information about a predetermined second probability of data transmission.  (Krish Page 8 [0070] “As the number of OBUs registered with an RSU increases, the RSU may assign a random number p between 0 and 1 to each OBU that each OBU may use to decide whether to transmit certain types of messages. This number p may be reduced as the number of nearby OBUs increases”)  
	Regarding claim 10, Krish teaches a transportation vehicle (Abstract) for the transmission of data to a data processing system, the transportation vehicle comprising:
	a receiving circuit (Fig. 8 [805]) to receive a message (Page 3 [0032] “Vehicle processing units receiving the probability values from roadside units…”), wherein the message includes information about data to be transmitted and information about a predetermined probability of data transmission; (Page 3 [0032] “roadside units broadcasting a fractional or probability value to all nearby vehicles which relates to a fraction of the vehicles that should transmit messages in a given time interval or retransmit any given message”)

	a transmission circuit (Fig. 8 [805] and Page 9 [0078-0079]) to send the data to be transmitted to the data processing system in response to determining that the data to be transmitted are transmitted from the transportation vehicle to the data processing system.  (Page 3 [0032] “vehicles may be selected at random to transmit new messages or retransmit received messages in a manner that manages wireless transmission volume while ensuring an appropriate level of retransmission is accomplished.” and Page 8 [0070])
	Krish differs from the claimed invention by not explicitly reciting wherein the message further comprises repetition information about a repetition of the determination of whether the data to be transmitted are transmitted from the transportation vehicle to the data processing system, and wherein a re-determination is made based on the repetition information.  
	In an analogous art, Huang teaches a method and system for message processing (Abstract) that includes the L2TP message being divided into data message and control message, with the control message includes a congestion threshold value, which is used to control L2TP message transmission timer subsystem (Paragraph spanning Pages 2-note: see also Paragraph spanning Pages 2-3 and Page 4 [Para 2 above “Specific execution examples”])  The Examiner’s view is that multiple repetitions can occur for the same message as long as waiting time is not more than the congestion threshold and the waiting period falls within the time windows for transmission, see Krish [0041-0042].  
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Krish after modifying it to incorporate the ability to receive a repetition value of Huang since the value avoids having buffers overflow by not saving data for too long of a period.  
	Regarding claim 11, Krish in view of Huang teaches wherein the data to be transmitted are not transmitted to the data processing system, the lack of transmission being in response to the processor circuit determining that the data to be transmitted are 
	Regarding claim 13, Krish in view of Huang teaches wherein the repetition information indicates the re-determination of whether the data to be transmitted are to be transmitted from the transportation vehicle to the data processing system, the repetition information specifying re-determination occurs after the expiry of a predetermined period of time since the previous determination.  (i.e. the determination occurs once per time window but the congestion time threshold spans multiple time windows, see Krish Page 4 [0041-0042], Fig. 7 and Page 8 [0070] and Huang Page 3 “processing the data message”)
	Regarding claim 14, Krish in view of Huang teaches wherein the repetition information indicate the re-determination of whether the data to be transmitted are to be transmitted from the transportation vehicle to the data processing system, the repetition information specifying that re-determination occurs after the transportation vehicle has travelled a predetermined distance since the previous determination.  (Krish Page 1 [0008], Page 3 [0034] and Page 6 [0058] “threshold distance”)
	Regarding claim 15, Krish in view of Huang teaches receiving a second message, wherein the second message includes information about a predetermined second probability of data transmission (Krish Page 8 [0070] “As the number of OBUs registered with an RSU increases, the RSU may assign a random number p between 0 and 1 to each OBU that each OBU may use to decide whether to transmit certain types of messages. This number p may be reduced as the number of nearby OBUs increases”), 
	Regarding claims 16 and 18, the limitations of claims 16 and 18 are rejected as being the same reasons set forth above in claims 7 and 9.  
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew C Sams/Primary Examiner, Art Unit 2646